Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 describes the functional fabric comprising “10 to 50 part by weight of graphite, 10 to 30 parts by weight of water, 1 to 3 parts by weight of thickener, relative to 100 parts by weight of water dispersion polyurethane”.  It is not clear if the 100 parts by weight is the polyurethane polymer alone or if the 100 parts by weight of total dispersion of polyurethane, water, graphite plus thickener.  The specification does not provide any examples or clarification regarding the basis of the composition amounts of the components.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and dependent claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 

Option I
Option I Percentage
Option II

Option II
Percentage
Graphite – 10 part
10/121 = 8%
Graphite – 50 part
50/183 = 27%
Water – 10 parts
10/121 = 8%
Water – 30 parts
30/183 = 16%
Thickener – 1 part
1/121 = 0.8%
Thickener – 3 part
3/183 = 1.6%
Polyurethane Polymer – 100 parts
100/121 – 82%
Polyurethane Polymer – 100 parts
100/183 = 55%
Total Parts = 121

Total Parts = 183



Option III
Option III Percentage
Option IV

Option IV
Percentage
Graphite – 10 part
10/100 = 10%
Graphite – 50 part
50/100 = 50 %
Water – 10 parts
10/100 = 10%
Water – 30 parts
30/100 = 30 %
Thickener – 1 part
1/100 = 1%
Thickener – 3 part
3/100 = 3 %

79/100 = 79%
Polyurethane Polymer – 100-50-30-3 = 17 parts
17/100 = 17%
Total Parts = 100

Total Parts = 100





Option I - II
Option III-IV
Graphite 
10-27%
 10-50%
Water 
8-16% 
 10-30%
Thickener 
0.8-1.6%
 1-3%
Polyurethane Polymer 
55-82%
 17-79%


	Claims 1 and dependent claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites a functional fabric comprising a composition of components.  The claim fails to recite whether this composition is on the fabric or is the fabric.  The present claims are describing a fabric by a composition and a fabric is not a composition.  For purposes of examination, the claim is interpreted as a fabric or textile with a coating composition as claimed applied to the fabric.  
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “functional fabric” in claim 1-5 is used by the claim to mean composition,” while the accepted meaning is “a fabric.” The term is indefinite because the specification does not clearly redefine the term.
	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites a functional fabric comprising a composition of components.  The claim fails to recite whether this composition is on the fabric or is the fabric.  Claim 4 provides for options where the functional fabric can be a form bondable to a fiber fabric, a form coatable or impregnatable to the fiber fabric, a form applied to the fiber fabric and is coupled to the fiber fabric.  Claim 1 and claim 4 are not clear what the scope of the term “functional fabric” is.  A fabric, by definition is a material produced from fibers, e.g. woven or knitted.  It is not clear if the functional fabric claimed is the composition only or includes the fabric and is then provided on another fabric.  Application is using the term functional fabric  Claim 1 claims a composition only.  Claim 4 includes the composition of claim 1 on the fiber fabric.  It is not clear what the scope of the claims includes and excludes.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “functional fabric” in claim 1-5 is used by the claim to mean composition,” while the accepted meaning is “a fabric.” The term is indefinite because the specification does not clearly redefine the term.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 claims “wherein the micro current is applied to a position where the user wears the functional fabric, an effect of body care, a diet for body fat loss and weight loss, skin care, skin disease enhancement, pain relief, musculoskeletal disorder enhancement or musculoskeletal system growth is obtained.”  The claim appears to be missing words that clarify that when the user wears the functional fabric and the micro current is applied, one or more of the following effects to the body is obtained, such as fat loss, skin care, skin disease enhancement, etc.  Clarified or correction is required.  The claim will be interpreted as a list of enhancement are obtained when the functional fabric is worn and the micro current is applied.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Orton (US 20030032985) in view of Dong (CN104775304 – machine translated) and Kaiserman et al (US 20080083721).
Orton is directed to an apparatus and method for electronically conductive weight reduction.  Orton teaches an apparatus that aids in the loss of weight through the reduction of fatty body tissues. The apparatus is preferably in a garment configuration, provides electrically conducting portions and insulating portions configured in such a way that the potential of electrochemical signal messaging system in the patient's body is altered. The re-directed currents trigger a release of stored fatty tissues, and a reduction of weight (ABST).
Orton teaches a low resistance electrically conductive material. The garment 1 is constructed of a flexible material 2, such as cloth, plastic, paper, or other materials suitable for use in constructing garments. The flexible material 2 is preferably composed of an elastic material, such that the garment 1 fits snugly around the body of the patient. The garment 1 includes an inner surface 3 and an outer surface 4. The inner surface 3 is adapted to be in contact with a wearer of the garment. Attached to the inner surface 3 
Orton teaches these flexible, electrically-conductive material portions are formed from an electrically conductive material having a low resistance. The resistance of the conductive material is preferably approximately equal to or less than the resistance of the skin of the patient 16. This resistance is generally 10,000 ohms per square inch or less. Electrically conductive materials with resistances of 100,000 ohms per square inch or greater, such as anti-static materials, have been found to be ineffective. The flexible, electrically-conductive material portions are adapted to facilitate weight loss, and may therefore, for example, be larger and of lower resistance than other types of electrically-conductive material portions used for therapeutic purposes such as collecting readings for medical instruments, or for electrically stimulating muscles [0020].
Orton teaches the flexible, electrically-conductive material 5 is made up of silver-plated woven nylon cloth or other materials may also be suitable, such as materials plated with nickel or other conductive metals, or carbons [0021].  The flexible, electrically-conductive material portion can be applied as an electrically conductive ink or paint, by brushing or painting such materials onto the skin of the user or inside the garment 1 to form the electrically conductive material portion, as well as other techniques of manufacturing the conductive portions, including use of various low resistance metal and carbon powders and fibers. The support portion can also be mixed in with the 
Orton teaches the flexible, electrically-conductive material serves to create one or more current flow paths between points in the tissues of the patient 16 for electrical charges that naturally occur in the patient 16, as a result of normal biological processes [0023].
Orton teaches (as shown in FIG. 4), the detailed operation of two flexible, electrically-conductive material portions 25, 32 are shown, including the effects of an insulating gap 35. A cross-sectional view of flexible, electrically-conductive material portions 25, 32 in direct contact with a skin surface 26 of the patient 16 is shown. A support portion 36 is attached to the flexible, electrically-conductive material portions 25, 32, to assist in keeping the flexible, electrically-conductive material portions 25, 32 in contact with the skin surface 26. Current paths 27 are formed across the surface of the flexible, electrically-conductive material portions 25, 32 and through the fatty deposit 28, where the flexible, electrically-conductive material portions 25, 32 cover the skin surface 26. First milli-voltmeter 29 and second milli-voltmeters 34 are connected across the conductive are 25 and across the gap wherein there is shown a voltage across the gap which causes a shunt current to flow through the fatty deposits [0037].
Orton does not explicitly teach applying a micro current as claimed.  As Orton is measuring milli voltage, it is reasonable to presume that the currents applied are micro current as claimed.  The term micro current is relative and as Orton teaches a current is applied, the current applied by Orton is equated with the micro current claimed.

    PNG
    media_image1.png
    448
    593
    media_image1.png
    Greyscale

Orton differs and is not specific with respect to the conductive ink composition applied to the fabric garment.
The claimed composition is 10-50 parts of graphite, 10-30 parts of water, 1-3 parts of thickener and 100 parts of polyurethane.  Converting to weight percentage(s) as noted in the 112(b) rejection above the following is claimed in terms of percentages:  

Option I - II
Option III-IV
Graphite 
8-27%
 10-50%
Water 
8-16% 
 10-30%
Thickener 
0.8-1.6%
 1-3%
Polyurethane Polymer 
55-82%
 17-79%


Dong is directed to a washing resistant folding resistant polyurethane conductive paint.  Dong teaches the conductive polyurethane composition can be printed on textiles.  The conductive polyurethane composition is an aqueous polyurethane dispersion with the components expressed as percentages as follows:
20-60% polyurethane, 6-12 % conductive material, a thickening agent of 0-10% and water is the balance.  Additional components such as 5-20% of dispersant, 0.1-2% of defoaming agent, 1-8% humectant.  As water is the balance, the water percentages 
Dong teaches carbon in the form of carbon nanotubes. Dong differs and does not teach graphite.  
Kaiserman is directed to heated textiles and a conductive ink applied to a textile wherein an electric current can be applied to the textile.  Kaiserman teaches the conductive layer formed on the textile is a conductive ink (ABST).  
Kaiserman teaches the conductive inks compositions are made from conductive particles such as graphite particles, carbon particles, carbon nanotubes, metals and conductive polymers [0069].  Kaiserman teaches graphite is an obvious substitute for carbon nanotubes. Kaiserman teaches substantially the same composition as claimed and as Dong wherein there is a conductive particles are employed in an amount of 5 to 50 parts by weight, preferably 20 to 35 parts by weight based on 100 parts by weight of the ink [0070].  Kaiserman teaches the solvent can be water and used in an amount of 1-30, 5-20 and 10-15 parts by weight based on 100 parts of the ink [0074] and water based [0096].  A thickener is employed in an amount of 0.5-2% [0106] and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the carbon nanotubes of Dong for graphite as Kaiserman teaches both conductive materials produce conductive inks for application on a textile.  
As to claim 2, Orton differs and does not teach conductive coating on the fabric garment is made with a viscosity and the stirred at a specific rpm.
Dong teaches the viscosity of the paint composition is 6000, 8000, 9000, 10000 mPa*s which is greater than 2000 to 5000 cps claimed.  1 mPa*s is equivalent to 1 cps.  Dong teaches the composition is made using a stirrer speed at 1200 to 2000 rpm for 30 to 60 minutes to obtain the paste mixture (page 7 of the translation).  2000 rpm overlaps the claimed range of 2000-5000.  
Kaiserman teaches the viscosity is preferred to be 5000 cps [0100].  Kaiserman is directed to a conductive ink specifically for fabric applications.  Kaiserman is silent with respect to the stirring speed.  Stirring speed is a process parameter and the patentability of product by product claims is determined by the product and not the process limitations.  It should be noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or an obvious variant from a product of the prior art, the claim is unpatentable even though a different process made the prior product. In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985). The burden has been shifted to the Applicant to show unobvious differences between the 
As to claim 4, Orton teaches the garment 1 is constructed of a flexible material 2, such as cloth, plastic, paper, or other materials suitable for use in constructing garments. The flexible material 2 is preferably composed of an elastic material, such that the garment 1 fits snugly around the body of the patient. The garment 1 includes an inner surface 3 and an outer surface 4. The inner surface 3 is adapted to be in contact with a wearer of the garment. Attached to the inner surface 3 are one or more pieces of a flexible, electrically-conductive material 5. The flexible, electrically-conductive material portions 5 may be mounted inside the garment 2 using glues, seams, snaps, or other such fasteners adapted to position the flexible, electrically-conductive material portions 5 proximally to fatty deposits. The garment 1 may also include various zippers, snaps or buckles to aid in repositioning the flexible, electrically-conductive material portions 5 as desired [0011].  The electrically conductive material can be applied as a conductive ink or paint by painting the materials on the to the inside of the garment [0044].
Orton teaches the conductive material is implemented as one of a form of bondable to a fiber fabric or coupled to the fiber fabric as claimed or coated (painted) onto a fiber fabric.
As to claim 5, Orton teaches the garment functions to improve weight loss or build muscle (ABST).  Orton teaches by applying a current to the conductive materials . 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Orton (US 20030032985) in view of Dong (CN104775304 – machine translated) and Kaiserman et al (US 20080083721) and in further view of Picker’s article “Low-Volt Pulsed Micro-Amp Stimulation”.
As to claim 3, Orton does not explicitly teach applying a micro current as claimed.  As Orton is measuring milli voltage, it is reasonable to presume that the currents applied are micro current as claimed.  The term micro current is relative and as Orton teaches a current is applied, the current applied by Orton is equated with the micro current claimed.
Orton differs and does not teach the range of microamps applied to the fabric.  
Picker’s article discloses the advantages of using microamp stimulation for biostimulation or bioelectric therapy to stimulate cellular physiology, growth, tissue healing and repair.  The application of microamps is in the range of 10 to 20 microamps, and 100 to 500 microamps.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ the claimed range of microcurrents motivated to provide a bio-stimulation and affect cell physiology.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Panting (US20120016446)
Luo, et al (CN 103805046)
Tang, et al (CN 104594077)
Nie (CN 104562723)
Longinotti-Buitoni et al (US20140318699)
Huf et al (WO2011124517)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759